Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments 09/30/2021 have been entered.
	The 35 USC 112(a) rejections of claims 21 and 24 are withdrawn in light of the amendments.
	The 35 USC 112(b) rejections of claims 20-25 are withdrawn in light of the amendments.
	The 35 USC 112(d) rejections of claims 20 and 23 have been withdrawn in light of the amendments where claims 20 and 23 were cancelled.  

Reasons for Allowance
	Claims 1 and 9, and those depending therefrom including claims 4-8, 12-16, 21-22, and 24-25 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
	The prior art of Hallesy (US-3,474,519) fails to anticipate or render obvious, in combination with all the other claimed limitations, “wherein each shaft engaging feature includes a u-shaped cut out between two respective tines of the respective first or second plate, wherein each u-shaped cut out defines a u-shaped edge of the plate…defining a contour that curves around the u-shaped edge” as claimed.  
	The portion 6 of Hallesy which includes a curved contour as claimed does not contain the claimed u-shaped cut out but rather is a cylindrical slide which is contacted by the u-shaped cut out between two respective tines.  
	The prior art such as the newly cited Elsasser (US-9,573,259) show “wherein each shaft engaging feature includes a u-shaped cut out between two respective tines of the respective first 
	For these reasons, claims 1 and 9, and those depending therefrom including claims 4-8, 12-16, 21-22, and 24-25 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOEL D CRANDALL/Examiner, Art Unit 3723